             Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 1 of 25




1
2
3
4
5
6
7
8
9
10                               UNITED STATES DISTRICT COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
12                                        OAKLAND DIVISION
13
      UNITED STATES OF AMERICA,                               Case No.: 4:20-cv-07810-JSW
14
15                         Plaintiff
                                                              JOINT STIPULATION AND
                     v.                                       [PROPOSED] CASE
16                                                            MANAGEMENT ORDER
17    VISA INC. and PLAID INC.,
                                                              Date: December 18, 2020
18
                           Defendants.                        Time: 11 a.m.
19                                                            Judge: Hon. Jeffrey S. White
20
21
            Plaintiff United States of America and Defendants Visa, Inc. and Plaid Inc. hereby submit
22
     this JOINT STIPULATION AND [PROPOSED] CASE MANAGEMENT ORDER. As set forth
23
     in the concurrently filed Joint Case Management Statement, the parties respectfully request that
24
     the Court adopt the non-disputed provisions of this Joint Stipulation and [Proposed] Order as the
25
     Case Management Order in this case and, as to disputed provisions (indicated herein in italics),
26
27   request that the Court resolve the disputes.

28

                                                    -1-
                                            JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                 Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 2 of 25




1    IV.    MOTIONS
2           B.      Investigative File Dispute [DISPUTED]
3           1. Plaintiff’s Position
4           The United States will produce documents in its investigative file that are responsive to
5    Defendants’ First Request for Production of Documents to Plaintiff United States, dated
6    December 1, 2020, in accordance with the protective order entered by the Court (Dkt. 49) and
7    the time for issuing, objecting and responding to discovery set forth in this Order.
8           2. Visa’s Position
9           Plaintiff will produce its investigative file to Defendants immediately.
10          C.      Privilege Dispute [DISPUTED]
11          1. Plaintiff’s Position
12          As part of its pre-complaint Investigation, the United States served Visa with compulsory
13   process. In response, Visa withheld certain responsive documents related to work performed by
14   a third-party consultant, Bain & Company, concerning Visa’s pricing strategy and competition
15   in the markets alleged in the Complaint on the grounds of work product and attorney-client
16   privilege. The United States disagrees that these documents are privileged or subject to work-
17   product protection, and also believes that any privileges have been waived. The United States
18   served its First Request for Production of Documents on Defendant Visa in this litigation seeking
19   production of these documents on December 3, 2020. This issue is ripe for adjudication. The
20   United States may file a motion to compel production of these documents without waiting for the
21   time for Visa to respond or object to the document request to pass and without undertaking a
22   new meet-and-confer process. Any motion brought by the United States on this subject will
23   briefed pursuant to the following expedited schedule and page limits: initial brief (15 pages), five
24   days for opposition (15 pages), and two days for reply (10 pages). The United States intends
25   expeditiously to file a motion to compel production of these documents.
26          2. Visa’s Position
27          Visa maintains that the documents sought are protected by the attorney-client privilege
28   and/or work product protections and therefore were properly withheld. Although the United

                                                 -2-
                                           JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                Case No. 4:20-cv-07810-JSW
             Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 3 of 25




1    States only recently served Visa a request for discovery in this litigation, Visa does not object to
2    resolution of this dispute on an expedited basis. Visa suggests the following schedule for
3    resolution of this dispute: Visa will respond to the discovery request on an expedited basis, then
4    meet and confer with the United States within 3 business days, after which the United States may
5    file its initial brief. The United States’ initial brief is limited to five pages; Visa’s opposition
6    brief is due five days after the opening brief and is limited to five pages; and no reply brief is
7    permitted.
8    VI.     EVIDENCE PRESERVATION
9            The parties have reviewed the Guidelines Relating to the Discovery of Electronically
10   Stored Information and have met and conferred pursuant to Federal Rule of Civil Procedure 26(f)
11   regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues
12   reasonable evidence in this action. The parties agree that the following categories of ESI need
13   not be preserved:
14           (1)     documents sent solely between outside counsel for the Parties (or
15                   persons employed by or acting on behalf of such counsel) or solely
16                   between counsel of the United States (or persons employed by the
17                   United States Department of Justice);
18           (2)     voicemail messages, except in the case where they are contained within the
19                   Parties’ or Division’s e-mail systems;
20           (3)     e-mail or other electronic messages sent to or from a personal digital assistant or
21                   smartphone (e.g., iPhone), provided that a copy of such e-mail or message is
22                   routinely saved and preserved elsewhere for potential production in discovery;
23           (4)     other electronic data stored on a personal digital assistant or smartphone, such as
24                   calendar or contact data or notes, provided that a copy of such information is
25                   routinely saved and preserved elsewhere for potential production in discovery;
26           (5)     temporary or cache files, including Internet history, web browser cache, and
27                   cookie files, wherever located; and
28           (6)     server, system, or network logs.

                                                   -3-
                                             JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                  Case No. 4:20-cv-07810-JSW
             Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 4 of 25




1    VII.    DISCLOSURES
2            Defendants served initial disclosures under the Federal Rules of Civil Procedure 26(a)(1)
3    on November 27, 2020. The United States will serve initial disclosures on December 17, 2020,
4    fourteen days after the Parties’ Rule 26(f) Conference, as required by Rule 26(a)(1)(C). Visa
5    shall supplement its initial disclosures to identify third parties no later than three days after
6    receipt of DOJ’s Investigative File.
7    VIII. DISCOVERY
8            B.        Production of Documents and ESI
9            The Parties shall produce all documents and Electronically Stored Information (ESI) in
10   accordance with the Department of Justice’s Standard Specifications for Production of ESI,
11   except when producing documents and ESI received from non-parties. Should either party issue
12   any document subpoena on non-parties, the instructions in that subpoena shall conform with the
13   above instructions on ESI.
14           C.        Proposed Discovery Plan
15           The Parties have met and conferred regarding a proposed discovery plan and agree on the
16   following:
17                1.      Definitions
18           For purposes of this Order, “Party” means the Antitrust Division of the U.S. Department
19   of Justice, Defendant Visa Inc, or Defendant Plaid Inc.
20                2.      Discovery of Confidential Information
21           Discovery and production of confidential information will be governed by the Protective
22   Order entered by the Court in this action. When sending discovery requests, notices, and
23   subpoenas to non-parties, the Parties must include copies of any Protective Orders then in effect.
24                3.      Timely Service of Fact Discovery and Supplemental Discovery
25           All discovery, including discovery served on non-parties, must be served in time to
26   permit completion of responses by the close of fact discovery, except that Supplemental
27
     Discovery must be served in time to permit completion of responses by the close of
28
     Supplemental Discovery. For purposes of this Order, “Supplemental Discovery” means
                                                   -4-
                                             JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                  Case No. 4:20-cv-07810-JSW
             Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 5 of 25




1    document and deposition discovery, including discovery served on non-parties, related to any
2    person identified on a side’s final trial witness list who was not identified on that side’s
3
     preliminary trial witness list (including document and deposition discovery related to entities
4
     related to any such person). Depositions that are part of Supplemental Discovery must be
5
6    noticed within 3 days of exchanging the final trial witness lists.

7               4.      Subpoenas
8           A Party may serve a subpoena of the type described in Federal Rule of Civil Procedure
9    45(a)(4) upon serving the other Parties a notice and a copy of the subpoena. The Parties agree to
10
     accept electronic service (by email) of a notice and copy of the subpoena.
11
                5.      Written Discovery on Parties
12
                        a.      Document Requests
13
            There is no pre-determined limit on the number of requests for the production of
14
     documents that may be served by the Parties, but any requests must be proportional to the needs
15
     of the case as required by Federal Rule of Civil Procedure 26(b)(1). The Parties must serve any
16
     objections to requests for productions of documents within 7 business days after the requests are
17
     served. Within 2 business days of service of any objections, the Parties must meet and confer to
18
     attempt to resolve any objections and to agree on custodians to be searched. Responsive
19
     productions (subject to any objections or custodian issues that have not been resolved) must be
20
     made on a rolling basis and must begin no later than 21 days after service of the request for
21
     production. The Parties must make good-faith efforts to complete responsive productions no
22
     later than 28 days after service of the request for production, except for documents reasonably
23
     withheld for privilege but later determined not to be privileged which will be produced 30 days
24
     after the service of the request for production, and responsive productions must be completed no
25
     later than 14 days after resolution of objections and custodian issues. Notwithstanding any other
26
     part of this paragraph, in responding to requests for production of documents that are part of
27
     Supplemental Discovery, the Parties must (i) serve any objections to such requests for production
28
     of documents within 3 business days after the requests are served; (ii) make responsive
                                                   -5-
                                            JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                 Case No. 4:20-cv-07810-JSW
               Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 6 of 25




1    productions (subject to any objections or custodian issues that have not been resolved) on a
2    rolling basis; (iii) begin such productions no later than 7 days after the requests are served; and
3    (iv) complete such productions no later than 7 days after resolution of objections and custodian
4    issues.
5                         b.      Data Requests
6              In response to any requests for data or data compilations, the Parties will meet and confer
7    in good faith regarding the requests. Throughout the meet-and-confer process, the Parties will
8
     work in good faith to complete production of data or data compilations no later than 28 days
9
     after service of the requests for production.
10
11                        c.      Interrogatories

12             Interrogatories are limited to 10 (including discrete subparts) by the United States to each

13   Defendant and to 10 (including discrete subparts) by Defendants collectively to the United
14
     States. The Parties must serve any objections to interrogatories within 7 business days after the
15
     interrogatories are served. Within 2 business days of service of any objections, the Parties must
16
     meet and confer to attempt to resolve the objections. The Parties must make good-faith efforts to
17
18   provide complete answers to interrogatories no later than 28 days after service of the

19   interrogatories.
20
                          d.      Requests for Admission
21
               Requests for admission are limited to 5 by the United States to each Defendant and to 5
22
     by Defendants collectively to the United States. Requests for admission relating solely to the
23
     authorship, authentication, or admissibility of documents, data, or other evidence (which are
24
     issues that the Parties must attempt to resolve initially through negotiation) do not count against
25
     these limits. Unless otherwise agreed, the Parties must respond in writing to requests for
26
     admissions within 21 days after service.
27
28

                                                     -6-
                                             JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                  Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 7 of 25




1                       e.      Internal Memoranda
2           The Parties agree that neither the Defendants nor the United States must preserve or
3    produce in discovery internal memoranda that were not directly or indirectly furnished to any
4    non-Party authored by Defendants’ outside counsel (or persons employed by or acting on behalf
5    of such counsel) or by counsel for the United States (or persons employed by the United States
6    Department of Justice). The Parties will neither request, nor seek to compel, production of any
7    interview notes, interview memoranda, or a recitation of information contained in such notes or
8    memoranda, except for such material relied upon by a testifying expert and not produced in
9    compliance with Section VIII(C)(13).
10              6.      Written Discovery on Non-Parties
11          Each party must serve a copy of any discovery request to a non-party on the other side at
12   the same time as the discovery request is served on the non-party. Every discovery request to a
13
     non-party shall include a cover letter requesting that (a) the non-party Bates-stamp each
14
     document with a production number and any applicable confidentiality designation prior to
15
16   producing it; and (b) the non-party provide to the other side copies of all productions at the same

17   time as they are produced to the requesting party. Each party requesting the discovery shall also
18
     provide to the other side copies of all written correspondence with the non-party concerning the
19
     non-party’s response to or compliance with the discovery request (including any extensions,
20
     postponements or modifications) within 48 hours of the correspondence. If a non-party fails to
21
22   provide copies of productions to the other side, the requesting Party shall provide copies to the

23   other Party, in the format the productions were received, within 3 business days after receipt of
24
     such materials from the non-party. In addition, if a non-party produces documents or
25
     electronically stored information that are not Bates-stamped, the Party receiving those materials
26
27   must produce to the other Parties a copy of such materials with Bates stamps within a timeframe

28   appropriate to the volume and complexity of the materials received.

                                                  -7-
                                            JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                 Case No. 4:20-cv-07810-JSW
             Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 8 of 25




1                7.     Depositions
2           The United States is limited to 30 depositions of fact witnesses, and the Defendants
3    collectively are limited to 30 depositions of fact witnesses, including depositions taken for the
4    sole purpose of establishing the admissibility of documents produced by any Party or non-party.
5    Each deposition of a Party to be taken under Federal Rule of Civil Procedure 30(b)(6) counts as
6    one deposition, regardless of the number of witnesses produced to testify on the matters for
7    examination in that deposition. The following depositions do not count against the deposition
8    caps imposed by the preceding sentence: (a) depositions of any persons identified on a side’s
9    preliminary or final trial witness list, if that witness has not already been deposed in this
10   litigation; (b) depositions of the Parties’ designated expert witnesses; (c) depositions taken in
11   response to Civil Investigative Demands; and (d) depositions taken for the sole purpose of
12   establishing the location or authenticity of documents produced by any Party or non-party,
13   provided that such depositions may be noticed only after the Party taking the deposition has
14   taken reasonable steps to establish location, or authenticity through other means, and further
15   provided that such depositions must be designated at the time that they are noticed as being taken
16   for the sole purpose of establishing the location or authenticity of documents.
17          Parties will make witnesses available for deposition during fact discovery upon 14 days’
18   notice, but will in good faith use best efforts to schedule depositions within 7 days after receiving
19
     notice. During supplemental discovery, Parties will make witnesses available for deposition
20
     within 5 days after receiving notice, but will in good faith use best efforts to schedule depositions
21
22   within 3 days after receiving notice. During supplemental discovery, if a deposition is noticed

23   within 3 days of exchanging the final trial witness lists, Parties must make the witness available
24
     for deposition no later than the close of supplemental discovery. In light of the COVID-19
25
     pandemic, Parties will make their employees available for video depositions upon the request of
26
     any Party. Parties agree that taking video depositions of third-party witnesses is appropriate.
27
28

                                                   -8-
                                            JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                 Case No. 4:20-cv-07810-JSW
             Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 9 of 25




1           If a Party serves on a non-party a subpoena for the production of documents or
2    electronically stored information and a subpoena commanding attendance at a deposition, the
3
     Party serving those subpoenas must schedule the deposition for a date at least 10 business days
4
     after the return date for the document subpoena. In the event that an opposing Party serves a
5
6    separate subpoena on the same non-party and causes the date of production for that second

7    document subpoena to result in fewer than 3 business days between that production date and the
8
     date scheduled for that non-party’s deposition, the originally noticing Party may at its sole
9
     discretion postpone the date scheduled for the deposition for up to 3 business days following the
10
     second production date.
11
12          Depositions of fact witnesses are limited to no more than one (7-hour) day unless

13   otherwise stipulated. During non-party depositions, the non-noticing side will receive at least
14
     two hours of examination time. If a non-party deposition is noticed by both sides, then time will
15
     be divided equally between the sides. Any time allotted to one side not used by that side in a
16
17   non-party deposition may not be used by the other side, unless the side that does not use all of its

18   allotted time agrees to allow the other side to use the remaining time. Notwithstanding any other
19   provisions in this paragraph, if the United States notices the deposition of a non-party (including
20
     an employee of a non-party) to or with which a Defendant has made an offer, commitment, or
21
     agreement (including an agreement to divest or license assets) to attempt to address the United
22
23   States’ concerns about the Planned Transaction, then the United States will receive 7 hours of

24   examination time for the deposition. Any Party may further depose any person whose deposition
25   was taken pursuant to a Civil Investigative Demand, and the fact that such person’s deposition
26
     was taken pursuant to a Civil Investigative Demand may not be used as a basis for any Party to
27
     object to that person’s deposition. Depositions taken of Party witnesses pursuant to Civil
28

                                                  -9-
                                           JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 10 of 25




1    Investigative Demands will be deemed depositions taken pursuant to the Federal Rules of Civil
2    Procedure for the purposes of use at trial and subject to the same treatment under the Federal
3
     Rules of Civil Procedure and Federal Rules of Evidence. Depositions taken of non-Party
4
     witnesses pursuant to Civil Investigative Demands may not be used at trial except for
5
6    impeachment subject to the Federal Rules of Civil Procedure and Federal Rules of Evidence.

7                8.      Discovery from Agencies Within the Executive Branch
8            Defendants may not seek discovery from any agency within the executive branch of the
9    federal government (including any employee of any such agency), other than the Department of
10
     Justice and the Consumer Financial Protection Bureau (“CFPB”). From entry of this Order until
11
     the conclusion of trial, Defendants may not submit requests under the Freedom of Information
12
13   Act to any agency within the executive branch of the federal government other than the

14   Department of Justice and CFPB for the purpose of assisting the defense of this litigation and
15
     may not take any steps to obtain responses to previously submitted requests for the purpose of
16
     assisting the defense of this litigation.
17
18               9.      Evidence from a Foreign Country [DISPUTED]

19                       a.       Plaintiff’s Position

20           Before either side may offer documentary or testimonial evidence from an entity or

21   person located in a foreign country, the other side must be afforded an opportunity by the entity

22   or person (or both, when applicable) to obtain documentary and deposition testimony.

23                       b.       Defendants’ Position.

24           Before either side may offer documentary or testimonial evidence from an entity or

25   person located in a foreign country, the other side must be afforded an opportunity by the entity

26   or person (or both, when applicable) to obtain deposition discovery. Neither side will use an

27   inability to obtain discovery compliant with the Federal Rules of Civil Procedure as a reason to

28   object to the introduction of evidence from an entity or person located in a foreign country. The
     Parties agree that either side may offer into evidence documents obtained from an entity or
                                                 -10-
                                                 JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                      Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 11 of 25




1    person located in a foreign country through informal document discovery, if the informal
2    discovery is reciprocal.
3               10.     Privilege Logs
4           The Parties agree that the following privileged or otherwise protected communications
5    may be excluded from privilege logs: (1) documents or communications sent solely between
6    outside counsel for the Defendants (or persons employed by or acting on behalf of such counsel);
7    (2) documents or communications sent solely between counsel for the United States (or persons
8    employed by the United States Department of Justice); (3) documents or communications sent
9    solely between counsel for the United States (or persons employed by the United States
10   Department of Justice) and counsel for any state (or persons employed by any the office of the
11   attorney general of any state); (4) documents or communications sent solely between outside
12   counsel for either Defendant and inside counsel for either or both Defendants; (5) documents or
13   communications sent solely between counsel for the United States (or persons employed by the
14   United States Department of Justice); (6) privileged draft contracts; (7) draft regulatory filings;
15   (8) non-responsive, privileged documents attached to responsive documents; and (9) privileged
16   documents or communications solely about this litigation sent on or after November 5, 2020 (the
17   date the Complaint was filed) (a) between outside or inside counsel for the Defendants (or
18   persons employed by or acting on behalf of such counsel) and either or both Defendants; and (b)
19   between outside or inside counsel for a Defendant and employees of that Defendant. When non-
20   responsive, privileged documents that are attached to responsive documents are withheld from
21   production, however, the Parties will insert a placeholder to indicate a document has been
22   withheld from that family and that document must be logged in the Party’s privilege
23   log. Privilege logs will comply with Fed. R. Civ. P. 26(b)(5).
24              11.     Inadvertent Production of Privileged or Work-Product Documents or
                        Information
25
            As authorized by Federal Rule of Evidence 502(d), the production of a document or
26
27   information subject to a claim of attorney-client privilege, work-product immunity, or any other

28   privilege or immunity under relevant federal case law and rules (“Produced Privileged Material”)

                                                  -11-
                                            JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                 Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 12 of 25




1    does not waive any claim of privilege, work product, or any other ground for withholding
2    production to which the Party producing the documents or information otherwise would be
3
     entitled, provided that (a) the production was inadvertent; (b) the Party producing the documents
4
     or information used reasonable efforts to prevent the disclosure of documents or information
5
6    protected by the attorney-client privilege, work-product immunity, or any other privilege or

7    immunity; and (c) the Party producing the documents or information promptly took reasonable
8
     steps to rectify the error, including following Federal Rule of Civil Procedure 26(b)(5)(B).
9
            A Party or Person claiming privilege or other protections for Produced Privileged
10
     Material must within three (3) days of learning of the production of such material notify in
11
12   writing any and all Receiving Parties that received the Produced Privileged Material and provide

13   sufficient information to the Receiving Party regarding the asserted privileges, in the form of a
14
     privilege log as outlined in Rule 26(b)(5) of the Federal Rules of Civil Procedure. Alternatively,
15
     if a Receiving Party discovers a document that it believes to be Produced Privileged Material, the
16
17   Receiving Party will promptly notify the Designating Party of what it believes to be the

18   Produced Privileged Material. No Receiving Party will be found in violation of this Order for
19   failing to recognize Produced Privileged Material.
20
            After discovering or being notified of Produced Privileged Material, any Receiving Party
21
     may not use or disclose the inadvertently Produced Privileged Material in any way until the
22
23   claim is resolved, and must take reasonable steps to retrieve the material if the Receiving Party

24   disclosed it before being notified of or discovering the inadvertent production. In addition,
25   within five (5) calendar days of discovering or being notified of Produced Privileged Material,
26
     any Receiving Party must return, sequester, or destroy the specified material and any copies.
27
     The Designating Party must retain a copy of the material until the resolution or termination of
28

                                                 -12-
                                           JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 13 of 25




1    this Action. A Party may move the Court for an order compelling production of the material and
2    present the information to the Court under seal for a determination of the claim. Any submission
3
     of privileged material for in camera review shall not constitute a waiver of any applicable
4
     material.
5
6           Nothing in this Order overrides any attorney’s ethical responsibilities to refrain from

7    examining or disclosing materials that the attorney knows or reasonably should know to be
8
     privileged and to inform that Party or Person that produced the materials of such occurrence.
9
            This Order is not intended to impose on a Party a waiver of its rights to review its
10
     documents for privilege or any other reason (including to identify non-responsive documents)
11
12   and the existence of this Order cannot be used to compel a Party to produce documents without

13   review. Moreover, this Order does not mean that the cost of review should not be considered in
14
     whether any particular discovery is proportionate (i.e., that the benefit of the discovery is not as
15
     great as the cost of said discovery including review).
16
17               12.    Presumptions of Authenticity

18          Documents produced by Parties and non-parties from their own files will be presumed to

19   be authentic within the meaning of Federal Rule of Evidence 901. Any good-faith objection to a
20   document’s authenticity must be provided with the exchange of other objections to intended trial
21
     exhibits. If the opposing side serves a specific good-faith written objection to the document’s
22
     authenticity, the presumption of authenticity will no longer apply to that document and the
23
24   Parties will promptly meet and confer to attempt to resolve any objection. Any objections that

25   are not resolved through this means or the discovery process will be resolved by the Court.
26
27
28

                                                 -13-
                                            JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                 Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 14 of 25




1                 13.           Expert Witness Disclosures and Depositions.
2           Expert disclosures, including each side’s expert reports, must be conducted in accordance
3    with the requirements of Federal Rule of Civil Procedure 26(a)(2) and 26(b)(4), except as
4    modified by this paragraph.
5           (a)         Neither side must preserve or disclose, including in expert deposition testimony,
6                       the following documents or information:
7
                        (i)        any form of oral or written communications, correspondence, or work
8
                                   product not relied upon by the expert in forming any opinions in his or her
9
10                                 final report shared between:

11                                 (A)     the expert and any persons assisting the expert;
12
                                   (B)     any Party’s counsel and its expert(s), or between any agent or
13
                                           employee of Party’s counsel and the Party’s expert(s);
14
                                   (C)     testifying and non-testifying experts;
15
16                                 (D)     non-testifying experts; or

17                                 (E)     testifying experts;
18
                        (ii)       expert’s notes, except for notes of interviews participated in or conducted
19
                                   by the expert, if the expert relied upon such notes in forming any opinions
20
21                                 in his or her final report;

22                      (iii)      drafts of expert reports, affidavits, or declarations; and
23                      (iv)       data formulations, data runs, data analyses, or any database-related
24
                                   operations not relied upon by the expert in forming any opinions in his or
25
                                   her final report.
26
27          (b)         The Parties agree that the following materials will be disclosed at the same time

28                      that each final expert report is served:

                                                         -14-
                                                   JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                        Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 15 of 25




1                    (i)       A list by bates number of all documents relied upon by the testifying
2                              expert(s) in forming any opinions in his or her final reports;
3
                     (ii)      copies of all materials relied upon by the expert in forming any opinions in
4
                               his or her report that were not previously produced and that are not readily
5
6                              available publicly;

7                    (iii)     a list of all publications authored by the expert in the previous 10 years;
8
                     (iv)      copies of all publications authored by the expert in the previous 10 years
9
                               that are not readily available publicly;
10
                     (v)       a list of all other cases in which, during the previous 4 years, the expert
11
12                             testified at trial or by deposition, including tribunal and case number; and

13                   (vi)      for all calculations appearing in the final report(s), all data and programs
14
                               underlying the calculations, including all programs and codes necessary to
15
                               replicate the calculations from the initial (“raw”) data files, and the
16
17                             intermediate working-data files that are generated from the raw data files

18                             and used in performing the calculations appearing in the report and a
19                             written explanation of why any observations in the raw data were either
20
                               excluded from the calculations or modified when used in the calculations.
21
             Each expert will be deposed for only one (7-hour) day, with all 7 hours reserved for the
22
23   side noticing the expert’s deposition. Depositions of each side’s experts will be conducted only

24   after disclosure of all expert reports and all of the materials identified in Paragraph 13(b) for all
25   of that side’s experts.
26
     XVII. SCHEDULING
27
             A.      Proposed Schedule [DISPUTED]
28
             The Parties propose the following schedules:

                                                     -15-
                                               JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                    Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 16 of 25




1                            Event                               Plaintiffs’         Defendants’
2                                                            Proposed Dates        Proposed Dates
3
     Fact discovery begins                                   On the Court’s       December 3,
4
                                                             entry of the         2020 (the date of
5
                                                             proposed Case        the final meet and
6
                                                             Management           confer on Rule
7
                                                             Order                26(f) issues)
8
     Answers to Complaint due                                N/A                  November 27,
9
                                                                                  2020
10
11   The United States serves Rule 26(a)(1) Initial          December 17,         December 17,
12   Disclosures                                             2020                 2020
13
     Defendant Visa to supplement Rule 26(a)(1)              3 days after         3 days after
14   Initial Disclosures                                     receipt of           receipt of
15                                                           Plaintiffs’          Plaintiffs’
16                                                           Investigative File   Investigative File
17
     Parties exchange preliminary trial witness lists        January 29, 2020     December 28,
18
                                                                                  2020
19
20   Parties exchange final trial witness lists              April 9, 2021        January 26, 2021

21   Close of fact discovery                                 April 30, 2021       January 29, 2021
22
     Close of Supplemental Discovery                         May 14, 2021         February 5, 2021
23
     Parties serve Rule 26(a)(2)(B) initial expert           May 21, 2021         February 8, 2021
24
     witness disclosures that contain complete
25
     statements of all opinions the witness will express
26
     and the basis and reasons for those opinions
27
28

                                                  -16-
                                             JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                  Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 17 of 25




1                            Event                               Plaintiffs’         Defendants’
2                                                            Proposed Dates        Proposed Dates
3
     Parties serve Rule 26(a)(2)(D)(ii) expert witness       June 17, 2021        February 19,
4
     disclosures that are intended solely to contradict                           2021
5
     or rebut evidence on the same subject matter
6
     identified by another Party under Rule
7
     26(a)(2)(B)
8
     Parties exchange exhibit lists and, opening             July 1, 2021         February 26,
9
     deposition designations, and all interrogatories                             2021
10
     and requests for admission a Party intends to use
11
     in its case-in-chief.
12
13   Each Party informs each non-party of all                July 9, 2021         February 26,
14   documents produced by that non-party that are on                             2021
15   that Party’s exhibit list and all depositions of that
16   non-party that have been designated by any Party.
17   Parties serve supplemental/rebuttal expert witness      July 15, 2021        February 26,
18
     disclosures that are intended solely to contradict                           2021
19   or rebut evidence on the same subject matter
20
     identified by another Party under Rule
21   26(a)(2)(D)(ii)
22
     Each side exchanges its objections to the other         July 16, 2021        March 5, 2021
23
     side’s exhibits, interrogatories, requests for
24
     admission, and opening deposition designations
25
     and its deposition counter-designations
26
27
28

                                                   -17-
                                             JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                  Case No. 4:20-cv-07810-JSW
             Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 18 of 25




1                           Event                                Plaintiffs’         Defendants’
2                                                            Proposed Dates        Proposed Dates
3
     Non-parties provide notice whether they object to       July 23, 2021        March 5, 2021
4
     the potential public disclosure at trial of any non-
5
     party documents and deposition designations
6
     included on the parties’ exhibit lists, explain the
7
     basis for any such objections, and propose
8
     redactions where possible
9
     Close of expert discovery                               July 28, 2021        March 19, 2021
10
11   Parties and non-parties meet and confer regarding       July 30, 2021        March 26, 2021
12   confidentiality of non-party documents on trial
13   exhibit lists and non-party depositions
14   Parties meet and confer regarding admissibility of      July 30, 2021        March 26, 2021
15   trial exhibits, interrogatories, requests for
16   admission, and deposition designations
17
     Parties meet and confer regarding disputes about        July 30, 2021        March 26, 2021
18
     confidentiality of Party documents on trial exhibit
19
     lists
20
21   Motions in limine to be exchanged                       July 30, 2021        March 20, 2021

22   Oppositions to motions in limine to be exchanged        August 10, 2021      March 30, 2021
23
     Motions in limine and oppositions to be filed           August 16, 2021      April 5, 2021
24
     Joint submission regarding disputes about               August 16, 2021      April 5, 2021
25
     admissibility of trial exhibits, deposition
26
     designations, interrogatories and requests for
27
     admission
28

                                                     -18-
                                             JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                  Case No. 4:20-cv-07810-JSW
             Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 19 of 25




1                            Event                              Plaintiffs’         Defendants’
2                                                           Proposed Dates        Proposed Dates
3
     Joint submission regarding disputes about              August 16, 2021      April 5, 2021
4
     confidentiality of Party documents on trial exhibit
5
     lists to be filed
6
     Joint submissions regarding disputes about             August 16, 2021      April 5, 2021
7
     confidentiality of each non-party’s documents on
8
     trial exhibit lists and non-party depositions to be
9
     filed
10
11   Joint Proposed Final Conference Order to be filed      August 16, 2021      April 5, 2021
12   Proposed Findings of Fact and Conclusions of           August 16, 2021      April 5, 2021
13
     Law to be filed
14
     Pretrial briefs to be filed                            August 16, 2021      April 5, 2021
15
16   Final pretrial conference                              August 30, 2021,     April 19 , 2021

17                                                          or at the Court’s    (or as soon

18                                                          convenience          thereafter as the

19                                                          thereafter           Court’s schedule

20                                                                               permits)

21   Parties submit copies of final trial exhibits to       September 2,         April 23, 2021
22   Court                                                  2021
23
     Trial begins                                           September 7,         April 26, 2021 (or
24
                                                            2021, or at the      as soon thereafter
25
                                                            Court’s              as the Court’s
26
                                                            convenience          schedule permits)
27
                                                            thereafter
28

                                                  -19-
                                            JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                 Case No. 4:20-cv-07810-JSW
             Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 20 of 25




1                            Event                                Plaintiffs’         Defendants’
2                                                             Proposed Dates        Proposed Dates
3
     Post-trial briefs to be filed                           7 business days       7 business days
4
                                                             after trial           after the
5
                                                             concludes             conclusion of trial
6
7            B.      Witness Lists.
8            The United States is limited to 30 persons on its preliminary trial witness list, and the
9
     Defendants collectively are limited to 30 persons on their preliminary trial witness list. The
10
     preliminary witness lists must include fact witnesses, and must provide the address, telephone
11
12   number, and email address of each witness. The final witness lists must also include expert

13   witnesses. The United States is limited to 25 persons on its final trial witness list, and the
14   Defendants collectively are limited to 25 persons on their final trial witness list.
15
             Each side’s final trial witness list may identify no more than 5 witnesses that were not
16
     identified on that side’s preliminary trial witness list. Despite the limitation on the number of
17
18   depositions that each side may take, each side shall have the right to depose any witness on the

19   opposing side’s preliminary or final witness list if that witness has not already been deposed in
20
     this litigation, even if the limitation on depositions is exceeded. The final trial witness lists must
21
     comply with Federal Rule of Civil Procedure 26(a)(3)(A)(i)–(ii), include both fact and expert
22
     witnesses, and must include a brief summary of the subjects about which any expert witnesses
23
24   will testify.

25           In preparing preliminary trial witness lists and final trial witness lists, the Parties must
26
     make good-faith attempts to identify the witnesses (including expert witnesses) whom they
27
     expect that they may present as live witnesses at trial (other than solely for impeachment). No
28
     Party may offer into evidence at trial any portion of a person’s deposition testimony unless that
                                                 -20-
                                             JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                  Case No. 4:20-cv-07810-JSW
             Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 21 of 25




1    person was identified on that Party’s final trial witness list. No Party may call a person to testify
2    as a live witness at trial (other than solely for impeachment) unless that person was identified on
3
     that Party’s final trial witness list.
4
             C.        Demonstrative Exhibits.
5
             The Parties must serve demonstrative exhibits on all counsel of record at least 24 hours
6
7    before any such exhibit may be introduced (or otherwise used) at trial, except that (a)

8    demonstrative exhibits to be introduced (or otherwise used) in connection with the rebuttal
9    testimony of an expert witness for Plaintiff may be served fewer than 24 hours before such
10
     exhibits may be introduced (or otherwise used) if such rebuttal testimony begins fewer than 48
11
     hours after Defendants rest their case; (b) slides used during closing arguments served less than
12
13   24 hours in advance may be introduced (or otherwise used) if closing arguments begin fewer

14   than 48 hours after any rebuttal testimony is concluded. The following demonstratives need not
15
     be pre-disclosed to the opposing Party: (a) demonstrative exhibits used in cross examination of
16
     any witness; (b) demonstrative exhibits used by the United States in examination of any current
17
18   or former employee, executive, board member or agent of either Defendant; and (c)

19   demonstrative exhibits created in court during the witness’s examination. Demonstrative
20   exhibits representing data must rely only on data that has been produced to the opposing Party by
21
     the close of fact discovery or is publicly available.
22
             D.        Evidence Concerning Remedy [DISPUTED]
23
                  1.      Plaintiff’s Position
24
             Evidence related to a Defendant’s attempt to address the United States’ concerns about
25
26   the Planned Transaction, whether by agreeing to divest or license assets or by making any other

27   agreement, offer, or commitment, will be excluded under Federal Rule of Evidence 403 as
28

                                                   -21-
                                              JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                   Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 22 of 25




1    unfairly prejudicial to the United States, unless Defendants provide a copy of the agreement,
2    offer, or commitment to the United States forty-five days before the end of fact discovery.
3
                 2.      Defendants’ Position
4
            Evidence related to a Defendant’s attempt to address the United States’ concerns about
5
     the Planned Transaction, whether by agreeing to divest or license assets or by making any other
6
     agreement, offer, or commitment, may be offered at any time.
7
     XXI.   OTHER MATTERS
8
            A.        Completion of Planned Transaction.
9
            Defendants have agreed that they will not close, consummate, or otherwise complete the
10
     Planned Transaction until 12:01 a.m. on the tenth day following the entry of the judgment by the
11
12   Court, and only if the Court enters an appealable order that does not prohibit consummation of

13   the transaction. For purposes of this Order, “Planned Transaction” means Visa’s planned
14
     acquisition of Plaid.
15
            B.        Service of Pleadings and Discovery on Other Parties.
16
            Service of all pleadings, discovery requests (including subpoenas for testimony or
17
     documents under Federal Rule of Civil Procedure 45), expert disclosures, and delivery of all
18
19   correspondence in this matter must be made by ECF or email, except when the volume of

20   attachments requires overnight delivery of the attachments or personal delivery, to the following
21
     individuals designated by each Party:
22
                      For Plaintiff United States of America:
23                    John R. Read (john.read@usdoj.gov)
24                    Cory Brader Leuchten (cory.leuchten@usdoj.gov)
                      Meagan K. Bellshaw (meagan.bellshaw@usdoj.gov)
25                    Lisa Scanlon (lisa.scanlon@usdoj.gov)
                      United State Department of Justice
26                    450 Fifth Street, NW, Suite 4000
27                    Washington, D.C. 20530
                      Tel: (202) 598-2307
28

                                                  -22-
                                             JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                  Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 23 of 25




1                    For Defendant Visa Inc.:
                     Steven C. Sunshine (steve.sunshine@skadden.com)
2                    Skadden, Arps, Slate, Meagher & Flom LLP
3                    1440 New York Avenue, NW
                     Washington, DC 20005
4                    Tel: (202) 371-7000
5                    For Defendant Plaid Inc.:
6                    Scott A. Sher (ssher@wsgr.com)
                     Wilson Sonsini Goodrich & Rosati
7                    1700 K Street NW
                     Fifth Floor
8
                     Washington, DC 20006
9                    Tel: (202) 973-8800

10           For purposes of calculating discovery response times under the Federal Rules of Civil
11
     Procedure, electronic delivery at the time the email was received will be treated in the same
12
     manner as hand delivery at that time. However, for any service other than service of court
13
     filings, email service that is delivered after 5:00 p.m. Pacific Time will be treated as if it was
14
15   served the following business day.

16           C.      Nationwide Service of Trial Subpoenas.
17           To assist the Parties in planning discovery, and in view of the geographic dispersion of
18
     potential witnesses in this action outside this District, the Parties are permitted, under 15 U.S.C.
19
     § 23, to issue trial subpoenas that may run into any other federal district requiring witnesses to
20
21   attend this Court. The availability of nationwide service of process, however, does not make a

22   witness who is otherwise “unavailable” for purposes of Federal Rule of Civil Procedure 32 and
23   Federal Rule of Evidence 804 available under those rules or otherwise affect the admissibility at
24
     trial of a deposition of a witness.
25
             D.      Modification of Scheduling and Case Management Order.
26
             Modifications of the rights and responsibilities of the Parties under this Order may be
27
28   made by mutual agreement of the Parties, provided any such modification has no effect on the


                                                  -23-
                                            JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                 Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 24 of 25




1    schedule for pretrial filings or trial dates. Otherwise, any Party may seek modification of this
2    Order for good cause.
3
      Dated: December 11, 2020                                  /s/ John R. Read
4                                                       JOHN R. READ
                                                        Attorney
5                                                       U.S. Department of Justice
6                                                       Antitrust Division
                                                        450 Fifth Street N.W., Suite 4000
7                                                       Washington, D.C. 20530
                                                        Tel.: (202) 307-0468
8
                                                        Email: john.read@usdoj.gov
9                                                       Attorneys for Plaintiff United States

10
11    Dated: December 11, 2020                                  /s/ Steven C. Sunshine
                                                        STEVEN C. SUNSHINE
12
                                                        Skadden, Arps, Slate, Meagher & Flom LLP
13                                                      1440 New York Avenue, NW
                                                        Washington, DC 20005
14                                                      Tel: (202) 371-7000
15                                                      Email: steve.sunshine@skadden.com
                                                        Attorneys for Defendant Visa Inc.
16
17
      Dated: December 11, 2020                                  /s/ Jonathan M. Jacobson
18                                                      JONATHAN M. JACOBSON
19                                                      Wilson Sonsini Goodrich & Rosati
                                                        1301 Avenue of the Americas, 40th Floor
20                                                      New York, NY 10019
                                                        Tel: (212) 497-7758
21                                                      Email: jjacobson@wsgr.com
22                                                      Attorneys for Defendant Plaid Inc.

23
24
     IT SO ORDERED.
25
26
     Dated: ________________                               _____________________________
27                                                         HONORABLE JEFFREY S. WHITE
28                                                         United States District Judge


                                                 -24-
                                           JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                Case No. 4:20-cv-07810-JSW
            Case 4:20-cv-07810-JSW Document 57-6 Filed 12/11/20 Page 25 of 25




1                                       ATTORNEY ATTESTATION
2          I, Meagan K. Bellshaw, am the ECF user whose identification and password are being
3    used to file the JOINT STIPULATION AND [PROPOSED] ORDER. In compliance with Local
4    Rule 5-1(i)(3), I hereby attest that all signatories hereto concur in this filing.
5                                            /s/ Meagan K. Bellshaw
                                              Meagan K. Bellshaw
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -25-
                                              JOINT ST IPULAT ION AND [PROPOSED] CASE MANAGEMENT ORDER
                                                                                   Case No. 4:20-cv-07810-JSW
